
	
		III
		110th CONGRESS
		2d Session
		S. RES. 632
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Feingold (for
			 himself, Mr. Coleman,
			 Mr. Whitehouse, Mr. Menendez, Mr.
			 Lieberman, Ms. Klobuchar,
			 Mr. Cardin, Ms.
			 Landrieu, Ms. Snowe,
			 Mr. Kerry, Mr.
			 Brownback, and Mr. Johnson)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling on the Governments of the People’s
		  Republic of China and the international community to use the upcoming Olympic
		  Games as an opportunity to push for the parties to the conflicts in Sudan,
		  Chad, and the Central African Republic to cease hostilities and revive efforts
		  toward a peaceful resolution of their national and regional
		  conflicts.
	
	
		Whereas, since the conflict in Darfur, Sudan, began in
			 2003, hundreds of thousands of people across the region have been murdered,
			 tortured, and raped, with more than 2,500,000 people driven from their homes as
			 a result of ongoing violence, and all parties to the conflict continue to
			 attack civilians throughout the region, while impeding access of humanitarian
			 workers;
		Whereas armed groups move freely among Sudan, Chad, and
			 the Central African Republic, committing murder, banditry, forced recruitment,
			 mass displacement, gender-based violence, and other crimes undermining regional
			 security and exacerbating a cross-border humanitarian crisis;
		Whereas, on July 31, 2007, the United Nations Security
			 Council passed Security Council resolution 1769 (2007), authorizing a joint
			 United Nations-African Union Mission in Darfur (UNAMID) to implement the Darfur
			 Peace Agreement and protect civilians;
		Whereas only one-third of UNAMID peacekeepers have been
			 deployed to the region and those deployed remain under-equipped to protect
			 civilians and are the target of deliberate attacks by armed militias;
		Whereas a new joint African Union-United Nations chief
			 mediator, Burkina Faso’s foreign minister, Djibril Bassole, has been appointed
			 to reignite stalled peace talks between the parties in Darfur and help
			 establish a cessation of hostilities;
		Whereas fighting erupted in Sudan’s oil-rich Abyei region
			 on May 13 and 21, 2008, leaving 18 civilians dead and giving rise to concerns
			 about a breakdown of the Comprehensive Peace Agreement (CPA), which could ruin
			 progress made over the last three years toward lasting peace in southern Sudan
			 and ensnare the wider region into overlapping conflicts;
		Whereas the Chief Prosecutor of the International Criminal
			 Court charged the President of Sudan on July 14, 2008, with orchestrating
			 genocide and crimes against humanity in Darfur, elevating hopes for
			 accountability but also fears of retaliation against peacekeepers, humanitarian
			 workers, and civilians;
		Whereas the Government of the People’s Republic of China
			 has long-standing economic and military ties with Sudan, giving it significant
			 influence on the Government of Sudan;
		Whereas, from August 8 to August 24, 2008, China will host
			 the Olympic Summer Games, the most venerated and prestigious international
			 sporting event;
		Whereas there is a tradition of an Olympic Truce,
			 originating in ancient Greece, to ensure the safety of athletes traveling to
			 the ancient Olympic Games, the importance of which was reaffirmed in 2003 by
			 the United Nations;
		Whereas the Olympic Truce traditionally begins one week
			 before the Olympic Games and extends one week after the end of the Paralympic
			 Games;
		Whereas, on October 16, 2007, the United Nations General
			 Assembly passed resolution G/A 62/L.2, “Building a better and more peaceful
			 world through sport,” which urges Member States to observe, within the
			 framework of the Charter of the United Nations, the Olympic Truce, individually
			 and collectively, during the Games of the XXIX Olympiad in Beijing, and to
			 cooperate with the International Olympic Committee in its efforts to use sport
			 as an instrument to promote peace, dialogue, and reconciliation in areas of
			 conflict during and beyond the Olympic Games period; and
		Whereas the situation in Sudan and the neighboring region
			 remains highly volatile as the Olympics approach: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 continued support and sympathy for the hundreds of thousands of civilians of
			 Sudan, Chad, and the Central African Republic who have been affected by the
			 ongoing violence and regional instability;
			(2)recognizes the
			 unique opportunity presented by the Olympics and calls on the United Nations,
			 the African Union, and other international leaders to use it to promote peace,
			 dialogue, and reconciliation in areas of conflict and commends those Olympic
			 and Paralympic athletes seeking to advance that cause;
			(3)recognizes the
			 close relationship between the Governments of People’s Republic of China and
			 Sudan, and strongly urges the Government of the People’s Republic of China to
			 use its full influence to press the Government of Sudan to commit to a
			 cessation of hostilities, allow the full deployment of UNAMID peacekeeping
			 forces, and engage in good faith in efforts to rejuvenate peace talks;
			(4)calls upon the
			 Government of Sudan and other armed actors in the region to immediately adopt a
			 cessation of hostilities, during which they allow unfettered humanitarian
			 access and the full deployment of UNAMID peacekeeping forces as well as engage
			 in good faith efforts to rejuvenate peace talks;
			(5)welcomes the
			 efforts of the new joint African Union-United Nations mediator, Mr. Djibril
			 Bassole, to revive a comprehensive peace process with all stakeholders to end
			 the violence, demobilize militias, and promote voluntary return of internally
			 displaced persons and refugees;
			(6)urges the
			 President and the international community to ensure that mediation efforts are
			 supported and backed by credible leverage through targeted pressure and an
			 enforced arms embargo;
			(7)calls upon the
			 United Nations and African Union to use the opportunity presented by a
			 cessation of hostilities to fully deploy and equip UNAMID as well as strengthen
			 the United Nations Mission in Sudan (UNMIS) to better monitor the Abyei region;
			 and
			(8)encourages the
			 United Nations Secretary-General and other international leaders to publicly
			 promote the principles reflected in the Olympic Truce among all the warring
			 parties in Sudan, Chad, the Central African Republic, and other areas of
			 conflict around the world.
			
